Citation Nr: 1131977	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for a respiratory disorder (claimed as chronic obstructive pulmonary disease (COPD)).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the RO in Portland, Oregon that denied service connection for COPD.   A Board hearing was requested and scheduled, but the Veteran failed to report for such hearing.

This appeal was certified to the Board as a claim for service connection for COPD.  However, the Board notes that the evidence shows that the Veteran has also been diagnosed with another respiratory disorder, bronchitis, and the Veteran has claimed service connection for bronchitis.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).  In a February 2009 rating decision, the RO denied service connection for bronchitis as secondary to COPD.  The Board finds that the issue on appeal should be characterized as entitlement to service connection for a respiratory disorder, to include COPD. 

The Board remanded the appeal in June 2010 for additional procedural and evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

A chronic respiratory disorder, to include COPD, began many years after active duty and was not caused by any incident of service.


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in March 2006.  Additional notice was sent by letters dated in June 2006, December 2008, and June 2010, and the claim was readjudicated in a May 2011supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a medical opinion as to the etiology and severity of disability.  

The Veteran was afforded a VA examination in August 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings to include nexus opinions with adequate bases for the opinion, the examination report is adequate to decide the claim of service connection.  Thus, the Board finds that additional examination or opinion is not necessary.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that he has COPD that was incurred in service.  He asserts that his bronchitis and strep throat treated in service caused his current COPD.

In this regard, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's service treatment records reflect that on pre-induction medical examination in July 1968, his lungs and chest were clinically normal.  In December 1969, he was treated for an upper respiratory infection.  In January 1970, he complained of chest pain and was diagnosed with bronchitis.  On periodic examination in May 1970, his lungs and chest were clinically normal.  In a May 1970 Report of Medical History, he reported a history of shortness of breath, and chest pain or pressure, and denied a history of chronic cough.  The reviewing examiner noted that the Veteran reported frequent chest pains.  In July 1970, the Veteran was seen for a sore throat and irritation of the chest.  On examination, his lungs were clear.  The diagnostic impression was acute tonsillitis.  In a September 1970 Report of Medical History, the Veteran denied a history of shortness of breath, chest pain or pressure, and chronic cough.  On separation physical examination in September 1970, the Veteran's lungs and chest were clinically normal, and a chest X-ray study was normal.  Service treatment records are entirely negative for a diagnosis of a chronic respiratory disorder, to include COPD.

In January 1975, the Veteran filed his original claim for service connection for a skin disorder.  He did not claim service connection for a respiratory disorder.

At a January 1976 VA general medical examination, the Veteran complained only of a skin disorder, and did not complain of a respiratory disorder.  On examination of his respiratory system, there was no cough, and breath sounds and percussion and auscultation were normal.  There were no rales.  A January 1976 chest X-ray study was normal.

VA outpatient treatment records dated in 1984 reflect treatment for a skin disorder, and are negative for treatment of a respiratory disorder.

In February 2006, the Veteran filed a claim for service connection for COPD.  He said he had been diagnosed with this condition in February 2006.  He stated that during service he had several bouts with bronchitis and strep throat which had now led to his COPD.

Post-service medical records are negative for a respiratory disorder until 2006.  VA outpatient treatment records reflect that in a January 2006 report of an annual VA physical examination, the examiner indicated that last year, the Veteran had shortness of breath and a chest X-ray study showed findings consistent with COPD.  Since then, the Veteran had been using Albuterol, which was helpful.  With respect to the Veteran's tobacco use, the examiner noted that the Veteran smoked about 1/2 pack per day.  The pertinent diagnostic impressions were possible COPD, and tobacco use disorder.  Pulmonary function tests were planned, and the Veteran was counseled to quit smoking.  A February 2006 VA outpatient treatment record reflects that pulmonary function tests showed severe COPD.  The physician indicated that the Veteran needed to quit smoking or his lungs would get worse.  A March 2006 VA physician's note shows that the Veteran smoked about 2 packs of cigarettes per day.  The diagnostic impression was COPD that was probably worsening, and tobacco use disorder.  Subsequent medical records reflect ongoing treatment for COPD.  In April 2006 it was noted that the Veteran was still smoking.  The Veteran was treated for bronchitis in November 2007.  A December 2007 treatment note reflects that the Veteran's COPD symptoms were stable and he had occasional bronchitis.  A June 2008 VA outpatient treatment record reflects that the Veteran reported that he began using tobacco at age 19, and was now down to 10 cigarettes a day.  He said he was first treated for bronchitis during service at the age of 20 or 21.  He reported one episode of bronchitis per year on average.

In his August 2006 notice of disagreement, the Veteran stated that he had two episodes of bronchitis in service, and had continuous episodes since leaving service.  He said that the therapist who performed his pulmonary tests told him that bronchitis was the first stage of COPD.  In August 2007, the Veteran said that two VA physicians told him to file a claim for service connection for COPD as related to the bronchitis he had in service.  In November 2008, the Veteran filed a claim for service connection for bronchitis.

SSA records reflect that the Veteran reported that he began to notice shortness of breath in 2002.  These records reflect that the Veteran worked as a house painter for several years.

In a report of an August 2010 VA examination conducted pursuant to the Board remand, the examiner noted that the claims file had been reviewed, and discussed pertinent in-service and post-service medical records.  She noted that the Veteran was a heavy smoker for many years and also worked with occupational irritants as a painter, and stated that these were the likely cause and exacerbation-provoking aspects of his COPD.  After a physical examination, the diagnosis was COPD.  She opined that COPD was less likely as not (less than 50/50 probability) caused by or a result of respiratory illnesses (one transient episode of bronchitis) in the military.  The rationale for her opinion was that smoking and chronic bronchitis are known to decrease the lung capacity and also eventually will cause remodelling.  She indicated that in service, the Veteran only had one episode of bacterially treated bronchitis, and the symptoms resolved.  She noted that he had been smoking for many years, and opined that this was the main suspect/cause or source of his COPD.  The examiner noted that the Veteran had been smoking for decades, and had reduced the number of cigarettes per day.  She stated that this was definitely a co-morbidity that impacted pulmonary functioning.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").   In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of bronchitis and COPD have been continuous since service.  He asserts that he continued to experience lung symptoms, specifically, bronchitis recurrences, after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a chronic respiratory disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.   

The Board finds that the Veteran's more recently-reported history of continued symptoms of COPD since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a lung disorder.  Specifically, the service separation examination report reflects that the Veteran was examined and his lungs and chest were found to be clinically normal.  A chest X-ray study was also normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).   

The post-service medical evidence does not reflect complaints or treatment related to a respiratory disorder for approximately 35 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service in 1970 and initial reported symptoms related to a respiratory disorder in approximately 2005.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The Board notes that the Veteran sought treatment for other medical complaints since discharge from service, including a skin disorder, beginning in 1976.  Significantly, during a January 1976 VA examination, when he specifically complained of other problems, he never reported complaints related to the lungs.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

SSA records show that the Veteran reported that he first noticed shortness of breath in 2002, more than 30 years after separation from service.

The Veteran filed a VA disability compensation claim for service connection for a skin disorder in 1975, shortly after service, but did not claim service connection for a respiratory disorder or make any mention of any respiratory symptomatology.  He did not claim that symptoms of his current respiratory disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, the normal physical examinations and chest X-ray studies in 1970 and 1976, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.   

The Board acknowledges the Veteran's own contentions with regard to his belief that his current COPD with bronchitis is etiologically related to his military service.  As a layperson, the Veteran is not competent to offer an opinion that requires specialized training, such as the clinical etiology of a medical disorder.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau, 492 F. 3d at 1372.

The Board finds that the Veteran is competent to present statements regarding the details of his service and his recollections concerning his symptoms.  However, the Veteran is not competent to establish a specialized medical determination such as the specific etiology of his current COPD, first diagnosed in 2006.

As discussed above, the Veteran was provided with a VA examination in which the examiner provided a medical opinion to the effect that COPD is not related to the in-service bronchitis that resolved prior to service separation.  She opined that his COPD was likely related to his lengthy history of smoking and his occupational exposure to irritants.  This medical report is of high probative value.  In the August 2010 examination, the examiner had the benefit of reviewing the Veteran's claims file and thus had knowledge of a longitudinal review of the case.  In addition, the examiner had the benefit of the Veteran's current reported history and complaints in conjunction with medical findings on examination.  When providing a nexus opinion, the examiner discussed the various pieces of evidence and contentions.  Moreover, rationale was provided with the nexus conclusions.  All told, this report constitutes highly probative evidence.  The VA examiner concluded that there is no relationship between the current respiratory disorder and service.  Moreover, there is no evidence of COPD in service, and no credible evidence of continuity of COPD symptoms since service.

Thus, in the absence of competent medical evidence linking his current respiratory disorder (to include COPD) to service, there is no basis on which service connection can be established.

As discussed above, the Board finds that the most probative evidence demonstrates that the Veteran's respiratory disorder, to include COPD, is not attributable to his military service.  Even considering the Veteran's lay testimony with regard to the matters it is competent to address, the most probative evidence weighs against the claim of entitlement to service connection.  

In sum, the Board finds that the preponderance of the evidence indicates that a chronic respiratory disorder was not shown in service or for years thereafter, and the current COPD has not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the claim for service connection for a chronic respiratory disorder to include COPD, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a chronic respiratory disorder is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


